 



EXHIBIT 10.47
AMENDMENT NO. 1
TO
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THIS AMENDMENT NO. 1 (“Amendment No. 1”) to the Amended and Restated Change
in Control Agreement referred to herein below, dated as of December 4, 2006, by
and between eFunds Corporation, a Delaware corporation (the “Corporation”) and
Paul F. Walsh (the “Executive”), recites and provides as follows:
RECITALS
     WHEREAS, Executive entered into an Amended and Restated Change in Control
Agreement with the Corporation on November 3, 2004 (such agreement referred to
herein as the “Change in Control Agreement”); and
     WHEREAS, pursuant to this Amendment No. 1 the parties wish to amend the
Change in Control Agreement as provided below;
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth and for other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Recipient agree as follows:
AGREEMENT
     1. Amendment. (a) The definition of “Business Combination Period” in
Section I of the Change in Control Agreement is hereby amended to (i) delete the
words “third anniversary” appearing therein and to substitute the words “fifth
anniversary” therefor and (ii) delete the words “three years” appearing therein
and to substitute the words “five years” therefor.
          (b) Section II of the Change in Control Agreement is hereby amended to
delete the words “third anniversary” appearing therein and to substitute the
words “fifth anniversary” therefor.
     2. Definitions. Capitalized terms used and not defined in this Amendment
No. 1 shall have the meanings ascribed to such terms in the Change in Control
Agreement.
     3. Continuing Effect of Change in Control Agreement. Except as expressly
provided herein to the contrary, the Change in Control Agreement shall remain
unaffected and shall continue in full force and effect after the date hereof.
     4. References to Change in Control Agreement. From and after the execution
and delivery of this Amendment No. 1, all references to the Change in Control
Agreement in the

 



--------------------------------------------------------------------------------



 



Change in Control Agreement or any other document executed or delivered in
connection therewith shall be deemed a reference to the Change in Control
Agreement as amended hereby, unless the context expressly requires otherwise.
     5. Counterparts. This Amendment No. 1 may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including
counterparts delivered by telecopy), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Any such counterpart
delivered by telecopy shall be effective as an original for all purposes.
     6. Governing Law. This Amendment No. 1 shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

            EFUNDS CORPORATION
      By:   /s/ Laura DeCespedes       Name:   Laura DeCespedes        Title:  
EVP, Human Resources          PAUL F. WALSH
      By:   /s/ Paul F. Walsh       Name:           Title:          

 